                    Case 16-18987-RAM                 Doc 99        Filed 09/15/20          Page 1 of 3



                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION

In Re:                                                                         Case No.: 16-18987-RAM

Lisette Morales,                                                               Chapter 13

          Debtor.
                                 /

         OBJECTION TO CLAIM OF U.S. BANK TRUST, NA AND NOTICE OF HEARING
                  ON SHORTENED NOTICE ON OBJECTION TO CLAIM

                  IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM

         This objection seeks either to disallow or reduce the amount or change the priority status of the claim filed by you
or on your behalf. Please read this objection carefully to identify which claim is objected to and what disposition of your claim
is recommended. This objection also sets an expedited hearing on this objection on the date already scheduled for the
confirmation hearing in accordance with Administrative Order 99-4, “Order Shortening the Time for Serving and Noticing
Hearing on Certain Objections to Claims in Chapter 13 Cases”.

          Pursuant to Bankruptcy Rule 3007, Local Rule 3007-1 and Administrative Order 99-4, the

Debtor objects to the following claim filed in this case:

          COMES NOW the Debtor, Lisette Morales, by and through her undersigned counsel and objects

to the Proof of Claim filed by BSI Financial Services as Servicer for Macquarie Mortgages USA, Inc., for

which the Creditor is currently U.S. Bank Trust, N.A., (claim number 4) hereinafter referred to as “Creditor”

and as grounds therefore would show:

          1.        Creditor and/or its predecessor filed its proof of claim (Claim No.: 4) on or about September

                    15, 2016 alleging a secured claim in the amount of $644,474.27 and an arrearage in the

                    amount of $244,042.21 at a fixed rate of interest of 5.625%. Creditor’s proof of claim

                    alleges that the regular monthly mortgage payment consists of $1,886.68 in principal and

                    interest and an escrow portion in the amount of $488.28. A review of the 410 Attachment

                    to the Creditor’s proof of claim reflects that there is no escrow. Furthermore, Debtor’s

                    Counsel spoke to the Debtor on September 8, 2020, who advised that the Debtor pays the

                    property taxes and insurance directly.

          2.        The Debtor’s modified plan provides for the taxes and insurance to be paid directly.
                Case 16-18987-RAM            Doc 99      Filed 09/15/20       Page 2 of 3



        3.      Creditor’s arrearage claim should be allowed but the Regular Monthly Mortgage Payment

                should be reduced to $ 1,886.68.

        4.      The Creditor obtained a Final Judgment in state court on September 24, 2013. In Paragraph

                Two (2) of the Judgment titled Interest stated, “The grand total amount referenced in

                Paragraph 1 shall bear interest from this date forward at the rate of prevailing legal rate of

                interest, 4.75 % a year.”

        5.      “As a result, on entry of the judgment the lender can no longer charge the contractual

                interest, but is entitled only to statutory interest.” (emphasis omitted) (citing Sciandra v.

                First Union Nat'l Bank of Fla., 638 So.2d 1009, 1010 (Fla. 2d DCA 1994) (Altenbernd, J.,

                concurring))). This is unique to mortgage foreclosure cases and is unlike the reduction to

                judgment of a consumer debt unrelated to real property that is directly converted from that

                debt to a money judgment upon it. See § 702.01 (“All mortgages shall be foreclosed in

                equity.”); cf. ch. 55, Fla. Stat. (2014); § 56.29, Fla. Stat. (2014).” Michael ALUIA,

                Appellant, v. DYCK–O'NEAL, INC., Appellee.No. 2D15–2059 Decided: July 15, 2016.

        6.      Undersigned has previously objected to one of the NOTICE of Payment Change dated

                APRIL16, 2019 and an Order was entered on or about June 17, 2019 sustaining the

                Objection to Notice of Payment Change. [ECF # 92]. Said Order provides that the regular

                monthly payment shall remain $ 1,886.68.

        7.      The Debtor has incurred attorneys’ fees in bringing and prosecuting the instant Objection

                to Claim and the mortgage provides for attorneys’ fees to be paid to Creditor so under

                Florida Statute § 57.105 attorneys’ fees are reciprocal.

        WHEREFORE, for the above reasons Debtor prays this Honorable Court enter an order sustaining

the Debtors’s objection to claim number 4. The claim should be allowed but the interest rate should be fixed

at 4.75%, the Regular Monthly Mortgage Payment should remain $1,886.68, which consists of Principal and

Interest Only and Debtor’s Counsel should be awarded fees, which should be paid by the Creditor.
                Case 16-18987-RAM             Doc 99      Filed 09/15/20            Page 3 of 3




You are hereby notified that: A hearing on this objection will be held on October 10, 2020 at 9:00 a.m.
at: Clyde Atkins U.S. Courthouse 301 N. Miami Ave., Courtroom 4, Miami, FL 33128, but due to the
COVID Pandemic the hearing will be by telephone through Court Solutions.

The movant, or movant's counsel, Freire & Gonzalez, P.A., shall serve a copy of this objection and notice
of hearing on all required parties and shall file this original objection and notice and completed certificate
of service (printed on reverse) with the court not later than 14 days prior to the hearing date.

                         CERTIFICATE OF SERVICE AND COMPLIANCE
                                WITH LOCAL RULE 9073-1(D)

         I HEREBY CERTIFY that a true and correct copy of the foregoing OBJECTION TO PROOF
OF CLAIM OF U.S. BANK TRUST, N.A., , has been filed this 15th day of September , 2020, and a copy
of the accompanying Notice of Hearing was mailed to Nancy K. Neidich, Chapter 13 Trustee, via NEF, all
registered users of ECF via NEF, U.S. Bank Trust, N.A., Attn: Chase A. Berger, Esq., via NEF and
Debtor in the instant case via first class mail.

                                                           I HEREBY CERTIFY that I am admitted to the Bar of the
                                                           United States Bankruptcy Court for the Southern District of
                                                           Florida and I am in compliance with the additional
                                                           qualifications to practice in this court set forth in Local Rule
                                                           2090-1-A.



                                                            /s/Gianny Blanco
                                                           FREIRE & GONZALEZ, P.A.
                                                           Attorneys for Debtors(s)
                                                           Edward Freire, Esq. FBN: 0813771
                                                           Laila S. Gonzalez, Esq. FBN: 0975291
                                                           Gianny Blanco, Esq., FBN: 0078080
                                                           10691 N Kendall Dr. Ste. 207
                                                           Miami, FL 33176
                                                           Tel: (305) 826-1774
                                                           Fax: (305) 826-1794
                                                           courtdoc@fgbkc.com
